          Case 1:19-cr-00084-RDM Document 12 Filed 06/03/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA
                                                      Criminal No.: 19-cr-84 (RDM)
             v.

    KEVIN JONES,
                                                      Sentencing: June 24, 2019
                  Defendant.



              GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

        The United States of America, through its attorney, the United States Attorney for the

District of Columbia, respectfully submits this memorandum in aid of sentencing concerning

Defendant Kevin Jones. The defendant sold his public office for personal gain by providing a

government contractor with non-public information about pending contracts with the United States

Department of Housing and Urban Development (“HUD”) in exchange for over $50,000 worth of

tickets to sporting events, travel, cash and other things of value. For this conduct, the defendant

should be sentenced to 32 months’ incarceration and three years of supervised release.

                                     FACTUAL BACKGROUND

        At the time of the offense, Jones was a Contract Oversight Specialist at HUD. In that

position, Jones had access to bid, proposal, and source selection information about a number of

HUD contracts. From 2010 to 2018, Jones provided Charles Thomas 1, owner of a government

contracting company, with non-public information about pending HUD contractors. This non-

public information included Independent Government Cost Estimates and Performance Work

Statements for pending HUD contracts. Among other things, these documents reflected the



1
 On May 30, 2018, Thomas plead guilty to Conspiracy to Commit Bribery and two counts of Conspiracy to Pay
Gratuities and Violate the Procurement Integrity Act in case number 18-cr-51.

                                                     1
         Case 1:19-cr-00084-RDM Document 12 Filed 06/03/19 Page 2 of 6



amount HUD was willing to pay and the scope of work being requested. This information provided

Thomas and Company A with an unfair competitive advantage.

       Jones also assisted Thomas and Company A by, among other things, recommending that

Company A be awarded a particular HUD contract, approving and submitting invoices worth

millions of dollars for work Company A performed on HUD contracts for which Jones had

provided Thomas with non-public information, and providing Company A with the highest

possible performance ratings in connection with Company A’s attempts to obtain contracts with

the United States Patent and Trademark Office, the United States Department of Agriculture, and

the Universal Service Administrative Company. In exchange for Jones providing Thomas with

non-public information and performing other official acts to benefit Thomas and his company,

Thomas provided Jones with a variety of things of value, including cash, tickets to sporting events,

payment of travel expenses to three Super Bowls, meals, a camera, a laptop, and a pair of basketball

shoes. In total, Jones received nearly 50 things of value worth $50,302.75 from Thomas.

                               SENTENCING CALCULATION

       A. Statutory Maximum Sentence

       For bribery, Jones faces a maximum sentence of 15 years’ imprisonment, three years of

supervised release, a $250,000 fine, and a $100 special assessment.

       B. Sentencing Guidelines

       A district court “should begin all sentencing proceedings by correctly calculating the

applicable Guideline range.” United States v. Gall, 552 U.S. 38, 49 (2007) (citation omitted). The

Guidelines are “the product of careful study based on extensive empirical evidence derived from

the review of thousands of individual sentencing decisions,” id. at 46, and are the “starting point

and the initial benchmark,” id. at 49. The district court should next consider all of the applicable


                                                 2
            Case 1:19-cr-00084-RDM Document 12 Filed 06/03/19 Page 3 of 6



factors set forth in 18 U.S.C. § 3553(a). Id. at 49-50. Indeed, the Guidelines themselves are

designed to calculate sentences in a way that implements the considerations relevant to sentencing

as articulated in § 3553(a). Rita v. United States, 551 U.S. 338, 348-49 (2007).

         The Presentence Investigation Report (“PSR”) 2 places Jones’s total offense level at 19 and

finds his criminal history category to be I. The PSR finds his guideline imprisonment range to be

30 to 37 months and his guideline fine range to be $10,000 to $100,000. The Government agrees

with these calculations.

                                                     ANALYSIS

         Based on the factors set forth in § 3553(a), the Government recommends that this Court

sentence Jones to 32 months’ imprisonment, a three-year period of supervised release, and order

him to forfeit $50,302.75.

         This Court must consider all of the sentencing considerations set forth in Section 3553(a).

Those factors include: (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the need for the sentence imposed to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the offense; (3) the

need to afford adequate deterrence to criminal conduct, and to protect the public from further

crimes of the defendant; (4) the need to provide the defendant with educational or vocational

training, medical care, or other correctional treatment in the most effective manner; (5) the

guidelines and policy statements issued by the Sentencing Commission; (6) the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct; and (7) the need to provide restitution to any victims of the offense. 18

U.S.C. § 3553(a).


2
  At the time of this filing, the United States Probation Office had not filed its final PSR. Therefore, all citations and
references to the PSR are to the draft report filed on May 21, 2019, and available at Docket No. 11.

                                                            3
          Case 1:19-cr-00084-RDM Document 12 Filed 06/03/19 Page 4 of 6



        A. The Serious Nature of Jones’s Conduct

        Jones sold his public position for personal gain. In so doing, he betrayed the trust of the

citizens of the United States who relied on him to discharge his duties for their benefit, not his

own. He also corrupted the government procurement process by providing an unfair advantage to

one participant, thereby undermining the public’s confidence in the integrity of government

contracting and impacting the particular contracts for which he provided Thomas with non-public

information.

        The length of corrupt conduct and staggering number of bribes are particularly serious and

warrant a substantial sentence. Indeed, Jones’s receipt of bribes ended not because he was no

longer willing to accept them or because he was no longer able to use his public office to benefit

Thomas and Company A. Rather, Jones’s criminal conduct ended because law enforcement

decided to conclude its proactive investigation. As far as law enforcement is aware, whenever

Thomas asked Jones for assistance, Jones crossed whatever legal, moral, and ethical lines he

needed to in order to fulfill the request.

        The sentence the Court imposes should seek to deter others from engaging in similar

conduct that might further undermine public confidence in the integrity of government officials

and to provide assurance that government officials will be dealt with harshly if they sell their public

office. A sentence of 32 months’ incarceration would do so.

        B. Jones’s Personal Characteristics

        “In choosing the term of imprisonment within the guideline range, courts may consider,

without limitation, any information concerning the background, character and conduct of the

defendant, unless otherwise prohibited by law.” U.S.S.G. § 1B1.4. Indeed, Congress has

instructed that “[n]o limitation shall be placed on the information concerning the background,



                                                  4
         Case 1:19-cr-00084-RDM Document 12 Filed 06/03/19 Page 5 of 6



character, and conduct of a person convicted of an offense which a court of the United States may

receive and consider for the purpose of imposing an appropriate sentence.” 18 U.S.C. § 3661; see

also Pepper v. United States, 562 U.S. 476, 489 (2011) (quoting United States v. Tucker, 404 U.S.

443, 446 (1972)) (“Both Congress and the Sentencing Commission thus expressly preserved the

traditional discretion of sentencing courts to ‘conduct an inquiry broad in scope, largely unlimited

either as to the kind of information [they] may consider, or the source from which it may come’”).

       As described in the PSR, Jones had a “‘close knit” relationship with his mother and

siblings. PSR ¶ 102. He attended two colleges and earned a degree from Bowie State University

in 2996. PSR ¶ 114. Thereafter, he had a nearly 19-year career with HUD and resigned in June

2018, while earning a six-figure salary. Despite this lengthy period of stable and lucrative

employment, Jones has substantial debt, “no real property or tangible assets,” and a negative net

worth. PSR ¶¶ 121, 124.

       C. Educational or Vocation Training and Medical Care

       The Government is not aware of a need in to adjust the sentence in order “to provide the

defendant with needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D).

       D. Forfeiture and Restitution

       Consistent with the plea agreement, Jones should be ordered to forfeit a money judgment

in the amount of $50,302.75.

                                         CONCLUSION

       For all the foregoing reasons, the appropriate considerations of sentencing favor the

imposition of a sentence of imprisonment of 32 months followed by a three-year period of

supervised release. The Court should also order forfeiture in the amount of $50,302.75.



                                                 5
Case 1:19-cr-00084-RDM Document 12 Filed 06/03/19 Page 6 of 6




                             JESSIE K. LIU
                             UNITED STATES ATTORNEY


                       By:          /s/
                             Peter C. Lallas
                             Assistant United States Attorney
                             New York Bar No. 4290623
                             555 4th Street, N.W.
                             Washington, D.C. 20530
                             (202) 252-6879
                             Peter.Lallas@usdoj.gov




                                6
